EXHIBIT 99.1 FOR IMMEDIATE RELEASEPRESS RELEASE MR. JACOB PERRY RESIGNS HIS POST AS CHAIRMAN FOLLOWING HIS ELECTION TO THE ISRAELI PARLIAMENT YAHUD, Israel – January 28th, 2013 Magal Security Systems, Ltd. (NASDAQ GM: MAGS) today announced that upon his election as a Member of Knesset, the Israeli Parliament, Mr. Jacob Perry, has resigned from the office of Chairman of Magal; the effective date is subject to final resolution of the Board. Eitan Livneh, President and CEO of Magal S3, commented: “Mr. Perry has served on our Board for more than ten years with five years as our Chairman. Over the past few years, I have worked very closely with Mr. Perry, who was determined to improve the company, bringing long-term stable growth and profitability. I, the whole Board, as well as the management and employees of Magal, would like to thank Mr. Perry for his strong support and guidance over the many years. We wish him every success in his new endeavor as a member of the Israeli Knesset." About Magal S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, safety and site management. Over the past 42 years, Magal S3 has delivered tailor-made solutions and turnkey projects to hundreds of satisfied customers in over 80 countries in some of the world’s most demanding locations. Magal S3 offers holistic and integrated solutions for critical sites, managed byFortis4G – our 4th generation cutting edge Physical Security Information Management system (PSIM). The solutions leverage our broadest portfolio of unique homegrown Perimeter Intrusion Detection Systems (PIDS), advanced outdoors CCTV / IVA technology andholistic Cyber Security solutions. For more information: Magal S3 Eitan Livneh, CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com www.magal-s3.com CCG Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 Int’l dial: + E-mail: magal@ccgisrael.com
